
	
		II
		111th CONGRESS
		1st Session
		S. 1071
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2009
			Mr. Chambliss (for
			 himself, Mr. Vitter,
			 Mr. Isakson, Mr. Inhofe, Mr.
			 Burr, and Mr. Roberts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect the national security of the United States by
		  limiting the immigration rights of individuals detained by the Department of
		  Defense at Guantanamo Bay Naval Base.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting America's Communities
			 Act.
		2.Ineligibility
			 for admission or paroleSection 212 of the Immigration and
			 Nationality Act (8 U.S.C. 1182) is amended—
			(1)in subsection (a)(3), by adding at the end
			 the following:
				
					(G)Guantanamo bay
				detaineesAn alien who, as of January 1, 2009, was being detained
				by the Department of Defense at Guantanamo Bay Naval Base, is
				inadmissible.
					;
				and
			(2)in subsection (d)—
				(A)in paragraph (1), by inserting or
			 (5)(B); and
				(B)in paragraph (5)(B), by adding at the end
			 the following: The Attorney General may not parole any alien who, as of
			 January 1, 2009, was being detained by the Department of Defense at Guantanamo
			 Bay Naval Base..
				3.Detention
			 authoritySection 241(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1231(a)) is amended—
			(1)by striking Attorney General
			 each place it appears, except for the first reference in paragraph (4)(B)(i),
			 and inserting Secretary of Homeland Security; and
			(2)by adding at the end the following:
				
					(8)Guantanamo bay
				detainees
						(A)Certification
				requirementAn alien ordered removed who, as of January 1, 2009,
				was being detained by the Department of Defense at Guantanamo Bay Naval Base,
				shall be detained for an additional 6 months beyond the removal period
				(including any extension under paragraph (1)(C)) if the Secretary of Homeland
				Security certifies that—
							(i)the alien cannot
				be removed due to the refusal of all countries designated by the alien or under
				this section to receive the alien; and
							(ii)the Secretary is
				making reasonable efforts to find alternative means for removing the
				alien.
							(B)Renewal and
				delegation of certification
							(i)RenewalThe
				Secretary may renew a certification under subparagraph (A) without limitation
				after providing the alien with an opportunity to—
								(I)request
				reconsideration of the certification; and
								(II)submit documents
				or other evidence in support of the reconsideration request.
								(ii)DelegationNotwithstanding
				section 103, the Secretary may not delegate the authority to make or renew a
				certification under this paragraph to an official below the level of the
				Assistant Secretary for Immigration and Customs Enforcement.
							(C)Ineligibility
				for bond or paroleNo immigration judge or official of United
				States Immigration and Customs Enforcement may release from detention on bond
				or parole any alien described in subparagraph
				(A).
						.
			4.Asylum
			 ineligibilitySection
			 208(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)) is
			 amended by adding at the end the following:
			
				(E)Guantanamo bay
				detaineesParagraph (1) shall not apply to any alien who, as of
				January 1, 2009, was being detained by the Department of Defense at Guantanamo
				Bay Naval
				Base.
				.
		5.Mandatory
			 detention of aliens from Guantanamo Bay Naval BaseSection
			 236(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)) is
			 amended—
			(1)in each of subparagraphs (A) and (B), by
			 striking the comma at the end and inserting a semicolon;
			(2)in subparagraph
			 (C), by striking , or and inserting a semicolon;
			(3)in subparagraph
			 (D), by striking the comma at the end and inserting ; or;
			 and
			(4)by inserting
			 after subparagraph (D) the following:
				
					(A)as of January 1,
				2009, was being detained by the Department of Defense at Guantanamo Bay Naval
				Base.
					.
			6.Statement of
			 authority
			(a)In
			 generalCongress reaffirms that—
				(1)the United States
			 is in an armed conflict with al Qaeda, the Taliban, and associated forces;
			 and
				(2)the entities
			 referred to in paragraph (1) continue to pose a threat to the United States and
			 its citizens, both domestically and abroad.
				(b)AuthorityCongress
			 reaffirms that the President is authorized to detain enemy combatants in
			 connection with the continuing armed conflict with al Qaeda, the Taliban, and
			 associated forces until the termination of such conflict, regardless of the
			 place at which they are captured.
			(c)Rule of
			 constructionThe authority described in this section may not be
			 construed to alter or limit the authority of the President under the
			 Constitution of the United States to detain enemy combatants in the continuing
			 armed conflict with al Qaeda, the Taliban, and associated forces, or in any
			 other armed conflict.
			
